


109 HR 5903 IH: To direct the Secretary of Education to extend the same

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5903
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Education to extend the same
		  level of increased flexibility to all rural local educational agencies under
		  part A of title I of the Elementary and Secondary Education Act of
		  1965.
	
	
		1.Short titleThis Act may be cited as the Rural
			 Education Equality and Improvement Act of 2006.
		2.Increased
			 flexibility for rural local educational agencies
			(a)In
			 GeneralIf the Secretary of Education takes any action (whether
			 by regulation, guidance, or otherwise) to authorize increased flexibility for
			 any category of rural local educational agencies, the Secretary shall extend
			 the same level of increased flexibility to all rural local educational
			 agencies.
			(b)DefinitionsIn
			 this section:
				(1)Increased
			 flexibilityThe term increased flexibility means
			 increased flexibility under, or facilitated compliance with, part A of title I
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.).
				(2)Rural local
			 educational agencyThe term rural local educational
			 agency includes any local educational agency described in section
			 6211(b) or section 6221(b)(1) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7345(b),
			 7351(b)(1)).
				(c)ApplicationThis
			 section applies to any action described in subsection (a) that occurs on or
			 after January 8, 2002 (the date of the enactment of the No Child Left Behind
			 Act of 2001 (Public Law 107–110)).
			
